Citation Nr: 9934598	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-21 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the left foot.

2.  Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to July 1990.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Hartford, Connecticut RO that denied entitlement to an 
increased rating for a right ankle disability.  This case 
also comes before the Board on appeal from an October 1996 
rating decision by the Hartford, Connecticut RO that denied 
entitlement to service connection for a skin disorder of the 
left foot.  This case was before the Board in August 1997 
when it was remanded for additional development.

The record shows that the veteran's motion to advance his 
case on the docket of the Board was granted in December 1999 
pursuant to the provisions of 38 U.S.C.A. § 7107; 38 C.F.R. § 
20.900(c).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
skin disorder of the left foot is not accompanied by any 
medical evidence to support that allegation.

2.  The claim for entitlement to service connection for a 
skin disorder of the left foot is not plausible.



CONCLUSION OF LAW

The claim for entitlement to service connection for a skin 
disorder of the left foot is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from May 1987 to July 1990.  
Service medical records show that the veteran complained of a 
blister and athlete's foot in July 1987.  Upon examination, 
there was a friction bulla and scaling and fissuring in the 
interdigital spaces of the left foot.  Diagnosis was tinea.  
In February and April 1990, the veteran was treated for 
blisters on his left foot.  The veteran was noted to have a 
soft tissue infection in February 1990; in April 1990 the 
diagnoses included cellulitis and tinea.  A July 1990 
separation examination report is negative for complaints or 
findings of a skin disorder of the left foot.

Following service, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, in August 
1990; the claim is negative for complaints of a skin disorder 
of the left foot.  

An October 1990 VA examination report notes no complaints or 
findings of a skin disorder of the left foot.  Upon 
examination, the skin was noted to be "clear."

A June 1992 VA outpatient treatment records notes findings of 
flaky scales, scattered collections of grouped microvesicles 
on the lateral aspect of the left sole, and a hypha.  
Diagnosis was probable tinea pedis of the left foot.  A July 
1992 VA outpatient treatment record notes a diagnosis of 
bullous tinea pedis.  VA outpatient treatment records dated 
from June 1994 to October 1994 show chronic tinea infection 
of the left foot after the veteran complained of scaling and 
itching of two years' duration.  A November 1995 VA 
outpatient treatment record notes findings of a scaly lesion 
in the mid-arch and lateral aspect of the left foot; 
diagnosis was chronic tinea pedis.

A December 1997 VA examination report notes the veteran's 
complaints of an intermittent itchy rash on his left foot 
since service.  Examination revealed scaling on the sole of 
the left foot, minimal erythema, and maceration between the 
toes.  No fissuring was noted.  Scrapings taking from the 
left sole were positive for a fungal condition.  Diagnosis 
was tinea pedis of the left foot.

A May 1999 VA examination report notes the veteran's history 
of blistering on the left foot during service.  The 
examination report further notes the veteran's complaints of 
discoloration of the toenails, itching and scaling of the 
feet, and occasional blistering of the left foot after 
physical activity.  Examination revealed a fine white scale 
on both feet and some onychodystrophy on the toenails of both 
feet.  No blisters or vesicles were noted.  There was no 
erythema.  Diagnoses included tinea pedis, onychomycosis, and 
history of easy blistering of the feet.  The examiner noted 
that there was a question of hereditary blistering disorder 
that manifests with physical activity.  In a May 1999 
addendum to the examination report, the examiner stated:

As mentioned above, the [veteran] 
currently has tinea pedis and 
onychomycosis.  It is impossible to 
extrapolate whether or not this is 
related to prior service in the military.  
In addition, the [veteran] reports a 
history of easy blistering on his feet 
especially during strenuous activity 
while in military service.  This easy 
blistering could possibly represent a 
hereditary blistering disorder.  There is 
no way from physical examination to 
confirm a diagnosis of hereditary 
blistering disorder.  This diagnosis 
would require further extensive 
laboratory work-up, possibly to include 
biopsy, electron microscopy, and genetic 
studies of the [veteran] and other family 
members.

Analysis

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a skin disorder of the left 
foot is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, 
supra.  To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well- grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a "chronic" 
condition when; (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307 (1999)) and the veteran 
presently has the same condition; (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and the medical 
evidence relates the symptomatology to the veteran's present 
condition.  Rose v. West, 11 Vet. App. 169 (1998); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service medical records note that the veteran was seen on 
three occasions during service for complaints of a skin 
disorder of the left foot.  Diagnosis in July 1987 was tinea; 
diagnosis in February 1990 was soft tissue infection; 
diagnoses in April 1990 included cellulitis and tinea.  
Although service medical records demonstrate that the veteran 
was treated for skin disorders, there is no evidence that a 
chronic disease was diagnosed.  At the time of the veteran's 
separation examination in July 1990, no complaints or 
findings of a skin disorder of the left foot were mentioned 
by the veteran or the examiner.  In addition, it is noted 
that medical records dated in the period immediately 
following discharge are silent for complaints or findings of 
a skin disorder of the left foot.  The first evidence of 
post-service treatment for a skin disorder of the left foot 
is a June 1992 VA outpatient treatment record that notes an 
assessment of probable tinea pedis.  No diagnosis of a skin 
disorder of the left foot has ever been linked to the 
veteran's military service.  In fact, a May 1999 opinion from 
a VA examiner notes that it is impossible to extrapolate 
whether or not current diagnoses of tinea pedis and 
onychomycosis are related to the veteran's military service.

The veteran has maintained that his skin disorder of the left 
foot is related to his military service.  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2Vet. App. 492 (1992).  No competent 
medical evidence has been presented which tends to prove that 
the veteran has a skin disorder of the left foot that is 
related to service.  Caluza, supra.


ORDER

Entitlement to service connection for a skin disorder of the 
left foot is denied.


REMAND

The veteran contends that his service-connected right ankle 
disability is more disabling than reflected in the current 10 
percent evaluation.

The Board notes that the medical evidence of record contains 
many references to weakness and pain in the veteran's right 
ankle.  For example, VA examination reports dated in July 
1995 and August 1996 note that the veteran's right ankle was 
weak in all planes tested.  The veteran testified during an 
April 1996 personal hearing that pain and swelling worsened 
the more that he used his right ankle, and that his doctors 
have advised him against using his ankle as much as possible.  
The veteran further testified that since he left service in 
1990 his ankle has worsened in that his pain was more 
constant and his motion and strength were not as they once 
had been.  A December 1996 VA outpatient record notes the 
veteran's complaints of persistent right ankle pain.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected musculature.  In such instances, the provisions of 
38 C.F.R. § 4.40 (1999) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experienced 
by the veteran.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (Court) specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must adequately 
portray functional loss due to pain.  

In its August 1997 Remand, the Board instructed the RO to 
schedule the veteran for a special VA orthopedic examination 
to determine the current nature and extent of his service-
connected right ankle disability.  All indicated diagnostic 
tests were to be accomplished, to include range of motion 
studies pertaining to the right ankle.  In addition, the 
examiner was to state for the record whether the right ankle 
disability exhibits weakened movement, excess fatigability, 
or incoordination attributable to the service-connected right 
ankle disability.  If feasible, these determinations were to 
be expressed in terms of the degree of additional range of 
motion loss or favorable or unfavorable ankylosis due to any 
weakened movement, excess fatigability, or incoordination.  
The examiner was to express an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
when the right ankle is used repeatedly over a period of 
time.  This determination was also, if feasible, to be 
portrayed in terms of the degree of additional range of 
motion loss or favorable or unfavorable ankylosis due to pain 
on use or during flare-ups.

The evidence of record indicates that while the veteran 
underwent VA orthopedic examinations in December 1997 and 
December 1998, the reports of examination do not contain all 
the information specifically requested in the August 1997 
Remand.  Specifically, examination in December 1997 revealed 
range of motion of the right ankle as 90 degrees of 
dorsiflexion, 0 degrees of plantar flexion, 40 degrees of 
inversion, and 5 degrees of eversion.  The examiner failed to 
comment as to whether the right ankle exhibits pain with use; 
the examiner made no determinations concerning pain and 
weakness in terms of the degree of additional range of motion 
loss.  Examination in December 1998 revealed range of motion 
of the right ankle, as limited by pain, as 90 degrees of 
dorsiflexion, 140 degrees of plantar flexion, 20 degrees of 
inversion, and 22 degrees of eversion.  However, the examiner 
made no determinations concerning weakened movement, excess 
fatigability, and incoordination in terms of the degree of 
additional range of motion loss.  In accordance with the 
guidance provided in DeLuca, these additional findings, or 
the absence of these symptoms, is an essential part of rating 
the disability at issue.  In addition, the Board points out 
that dorsiflexion of the ankle to 20 degrees is considered 
full and plantar flexion to 45 degrees is considered full.  
See 38 C.F.R. § 4.71, Plate II.  In view of the foregoing, 
the veteran should be afforded a VA examination to clarify 
the nature and severity of his right ankle disability.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in an August 1997 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
service-connected right ankle disability.  
The claims folders and a copy of this 
Remand must be made available to the 
examiner for review prior to the 
examination.  All indicated diagnostic 
tests, including range of motion studies, 
are to be accomplished.  In this regard, 
the Board points out that dorsiflexion of 
the ankle to 20 degrees is considered 
full and plantar flexion to 45 degrees is 
considered full.  See 38 C.F.R. § 4.71, 
Plate II.  The examiner should fully 
describe whether or not there is any 
weakened movement, excess fatigability 
and incoordination present in the right 
ankle.  A determination on whether the 
right ankle exhibits pain with use should 
be noted and described.  If feasible, the 
determinations concerning pain, weakness, 
incoordination and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right ankle is used repeatedly over a 
period of time.  This determination 
should if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

2.  Thereafter, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

